343 F.2d 759
UNITED STATES of America, Appellee,v.PEERLESS INSURANCE CO., Appellant.
No. 433.
Docket 29406.
United States Court of Appeals Second Circuit.
Argued April 6, 1965.
Decided April 6, 1965.

Peter Fleming, Jr., Asst. U. S. Atty., Robert M. Morgenthau, U. S. Atty., for appellee.
Siegel & Crowe, New York City (Morris K. Siegel, New York City, of counsel; Vincent J. Crowe, Murray Brensilber, New York City, on the brief), for appellant.
Before WATERMAN, FRIENDLY and ANDERSON, Circuit Judges.
PER CURIAM.


1
Appellant posted bail in the amount of $75,000 as security for the appearance of one Sam Accardi to answer to an indictment filed in the United States District Court for the Southern District of New York on August 15, 1955, to which Accardi pleaded not guilty. When Accardi's case was called on the calendar he failed to appear, and on September 28, 1955 the bail was forfeited. Accardi, a fugitive from justice, was apprehended on April 13, 1963, was convicted on July 20, 1964, and is now imprisoned.


2
On September 1, 1964 appellant moved below, pursuant to Rule 46(f) (2) Fed. R.Crim.P., to set aside the forfeiture of bail subject to whatever conditions the court below might care to impose. The motion was denied, and appellant seeks reversal of that order on the ground that the district judge abused his discretion. We affirm in open court and do so on the memorandum opinion filed by the district judge.